Citation Nr: 1002771	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether the Veteran's net worth is excessive for entitlement 
to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in February 
2009, the Veteran requested a travel board hearing.  In a 
letter to VA dated in September 2009, the Veteran withdrew 
his request for a personal hearing.  38 C.F.R. § 20.704(e).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2008 decision, the RO denied the Veteran's 
claim for pension benefits because it was determined that his 
net worth was sufficient to meet his living expenses.  In the 
January 2009 statement of the case (SOC), the RO stated that 
it arrived at the Veteran's total net worth by using the 
values on the property tax bill he submitted and the amounts 
of Social Security he and his wife received minus his 
expenses.  The Veteran's net worth was assessed as $ 212, 
305, which is excessive for pension purposes.  

After reviewing the evidence of record, the Board is unclear 
whether the correct market value of the Veteran's home and 
attached property was used to determine his net worth.  In 
this regard, in response to a July 2007 letter from VA 
requesting information about the value of his farm, the 
Veteran responded in November 2007 that he had never had his 
house and farm appraised.  He estimated that the market value 
of his home was around $ 100, 000.  The Veteran arrived at 
this figure by calculating 89.23 acres of land times $ 3, 
500; $65, 000 for the value of the house; and $ 17, 500 for 
the garage and two barns that were on the five acres 
surrounding his house.  The Veteran also enclosed a copy of 
his property taxes to show the assessed value of his farm and 
home.  A 2007 property tax bill from the Veteran's home state 
noted an assmt of 75, 200 minus HEX of 31, 400 to arrive at a 
taxable amount of 43, 800.  

After reviewing a November 2007 document created by the RO, 
it appears that the Veteran's net worth was calculated by 
subtracting the value of five acres, the house, and garage 
and barns (($ 3, 500 x 5) + ($ 65, 000) + ($ 17, 500) = $ 
100, 000) from the value of the Veteran's total acreage ($ 3, 
500 x 89.23 = $ 312, 305) for a total of $ 212, 305.  In 
other words, it appears that the RO took the Veteran's word 
for how much his home and property were worth as opposed to 
the objective evidence of the value of the property as 
assessed in the 2007 property tax bill.  The Veteran contends 
that the correct value of his property is $ 43, 800.  

The Board concludes that additional evidence is needed before 
a decision can be reached in this matter.  The Board cannot 
reconcile the estimates of the house and acreage provided by 
the Veteran with the amounts shown on the 2007 property tax 
bill.  Even assuming without deciding that the correct market 
value of the Veteran's total property is $ 43, 800, there is 
still no objective evidence of record reflecting the market 
value of the Veteran's house and reasonable lot area, which 
is to be subtracted from the total market value of the house 
and full 89.23 acreage.  38 C.F.R. § 3.263(b).  Additionally, 
in a June 2008 Form 21-4165, the Veteran asserted that 
Medicare was making a claim on his wife's half of the 
property.  In the December 2009 brief, the Veteran's 
representative clarified that the Veteran's wife was in a 
Medicaid/Medicare funded nursing home and a lien had been 
placed against the Veteran's property.  However, objective 
evidence of such lien has not been associated with the claims 
file.  The Board notes that this lien could potentially be an 
encumbrance that should be subtracted from the market value 
of the Veteran's property.  38 C.F.R. § 3.263(b).  The Board 
finds that efforts to obtain such information should be 
undertaken on remand.  

Further, the Board notes that the Veteran has not been 
provided with a duty to notify and assist letter informing 
him of what information and evidence he needs to submit to 
substantiate his claim.  He should be provided with such on 
remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should provide the Veteran 
with proper notice regarding his claim for 
entitlement to nonservice-connected 
pension benefits that includes information 
about calculating net worth as well as VA 
and the Veteran's respective obligations 
with regard to the duty to assist.  

2.  The Veteran should be instructed to 
provide objective evidence-i.e. evidence 
other than his mere estimations-of the 
market value of his property including the 
values of his house, garage, barns, and 
89.23 acres.  In particular, the Veteran 
should provide more detailed information 
regarding the values (assmt 75, 200; HEX 
of 31, 400; taxable 43, 800) as reflected 
on his 2007 state property tax bill, if 
possible.  Additionally, the Veteran 
should submit objective evidence of any 
lien(s) placed on his property, to include 
the asserted lien placed on his property 
by Medicaid/Medicare.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



